ORDER

PER CURIAM.
In this dissolution case, the trial court divided the marital property. In addition, the trial court ordered husband to pay wife $7,800 as part of its distribution of marital property.
Wife appeals, raising two points. In the first point, she alleges the trial court erred in its division of the marital property. In her second, she alleges the trial court erred in its assignment of the debts. We affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).